AMENDMENT
TO THE BANKBOSTON CORPORATION
AND ITS SUBSIDIARIES DEFERRED COMPENSATION PLAN


           The BankBoston Corporation and Its Subsidiaries Deferred Compensation
Plan is hereby amended, as follows:

          1. The last sentence of Section 7(a) is hereby deleted and replaced
with the following:

          Except as otherwise limited by this Section, a Participant shall have
the right to elect the timing and form of the distribution of his or her
Deferral Accounts, or to change any prior election, on a form approved by the
Committee. An election under this Section is not valid or effective unless filed
with the Committee at least one year prior to the Participant’s last day of
active employment. A Participant who does not have a valid, timely election in
effect on the last day of active employment shall have his or her Deferral
Accounts paid in five annual installments following termination of employment.

          IN WITNESS WHEREOF, this Amendment has been executed by a duly
authorized officer of FleetBoston Financial Corporation on this 24th day of
December, 2001.


  FLEETBOSTON FINANCIAL CORPORATION         By:    /s/ WILLIAM C.
MUTTERPERL                         William C. Mutterperl
Executive Vice President,
General Counsel and Secretary